                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LLOYD LEWIS,                          )
                                      )
                  Plaintiff,          )
                                      )
      v.                              )        1:18CV760
                                      )
C.R. ENGLAND, INC., et al.,           )
                                      )
                  Defendants.         )


             MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      This case comes before the Court on Plaintiff’s Application

for Leave to Proceed In Forma Pauperis (Docket Entry 1) (the

“Application”), filed in conjunction with his pro se Complaint

(Docket Entry 2).     At a hearing on the Application, the Court (per

the undersigned United States Magistrate Judge) informed Plaintiff

that it would defer ruling on the Application to permit Plaintiff

an opportunity to file an Amended Complaint on or before November

8, 2018, addressing matters discussed at the hearing.               (See Text

Order dated Sept. 25, 2018.)       On November 5, 2018, Plaintiff filed

a   Motion   to   Dismiss   this   action,   “with   leave   to    refile   the

[C]omplaint at a later date.”       (Docket Entry 4 at 1.)        Because this

motion lacked an original signature, as required under Rule 11 of

the Federal Rules of Civil Procedure (the “Rules”) (see id.), it

failed to qualify as a voluntary notice of dismissal under Rule

41(a)(1)(A)(ii).     Accordingly, the Court (per Chief United States

District Judge Thomas D. Schroeder) struck the Motion to Dismiss




      Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 1 of 9
without prejudice to the filing of a proper document on or before

November 30, 2018.    (See Docket Entry 5 at 2.)      However, Plaintiff

has filed neither an Amended Complaint nor an Amended Motion to

Dismiss. (See Docket Entries dated Nov. 8, 2018, to present.) For

reasons set forth below, the Court will grant Plaintiff’s request

to proceed as a pauper for the limited purpose of recommending

dismissal of this action, under 28 U.S.C. § 1915(e)(2)(B)(ii), for

failure to state a claim.

                           LEGAL BACKGROUND

     “The federal in forma pauperis [‘IFP’] statute, first enacted

in 1892 [and now codified at 28 U.S.C. § 1915], is intended to

guarantee that no citizen shall be denied access to the courts

‘solely because his poverty makes it impossible for him to pay or

secure the costs.’”    Nasim v. Warden, Md. House of Corr., 64 F.3d

951, 953 (4th Cir. 1995) (en banc) (quoting Adkins v. E.I. DuPont

de Nemours & Co., 335 U.S. 331, 342 (1948)).           “Dispensing with

filing fees, however, [is] not without its problems.              Parties

proceeding under the statute d[o] not face the same financial

constraints as ordinary litigants.       In particular, litigants suing

[IFP] d[o] not need to balance the prospects of successfully

obtaining relief against the administrative costs of bringing

suit.”   Nagy v. Federal Med. Ctr. Butner, 376 F.3d 252, 255 (4th

Cir. 2004).




                                   -2-




     Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 2 of 9
     To address this concern, the IFP statute provides, in relevant

part, that “the court shall dismiss the case at any time if the

court determines that the action or appeal fails to state a claim

on which relief may be granted.”          28 U.S.C. § 1915(e)(2)(B)(ii).

A complaint falls short when it does not “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”       Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (emphasis added) (internal citations omitted) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).          This standard

“demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”   Id.    In other words, “the tenet that a court must

accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions.           Threadbare recitals of the

elements of    a   cause   of   action, supported   by   mere   conclusory

statements, do not suffice.”       Id.1    The Court may also anticipate



     1
       Although “[a] document filed pro se is to be liberally
construed and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted
by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal
citations and quotation marks omitted), the United States Court of
Appeals for the Fourth Circuit has “not read Erickson to undermine
Twombly’s requirement that a pleading contain more than labels and
conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th
Cir. 2008) (internal quotation marks omitted) (dismissing pro se
complaint); accord Atherton v. District of Columbia Office of
Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“A pro se complaint
. . . ‘must be held to less stringent standards than formal
pleadings drafted by lawyers.’ But even a pro se complainant must
plead ‘factual matter’ that permits the court to infer ‘more than
the mere possibility of misconduct.’” (first quoting Erickson, 551
U.S. at 94; then quoting Iqbal, 556 U.S. at 679)).

                                    -3-




     Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 3 of 9
affirmative         defenses     that     clearly    appear         on   the face   of    the

complaint.          Nasim, 64 F.3d at 955.

                                         DISCUSSION

       Plaintiff’s Complaint names C.R. England, Inc., Javers Walker,

Jr.,       Shelly    Jones,      and    Eagle     Atlantic      Financial     Services     as

Defendants. (See Docket Entry 2 at 1-2.) It asserts that Plaintiff

suffered workplace harassment and discrimination because of his race

and religion in violation of “Section 5(a) of the Federal Trade

Commission Act (FTC Act) (15 USC § 45)” (Docket Entry 2 at 3). (See

id.    at    4;     see   also      Docket   Entry       2-1   at    1-4   (elaborating    on

Plaintiff’s claims).)2

       As an initial matter, “[i]t is well established that the FTC

Act does not create a private cause of action for enforcement of the

FTC    Act.”         Wimbley     v.     Select    Portfolio         Servicing,    Inc.,    No.

1:08–CV–939,          2009     WL      2045922,     *3     (M.D.N.C.       July   9,     2009)

(unpublished); see also King v. Wilmington Transit Co., 976 F. Supp.

356, 358 (E.D.N.C. Mar. 17, 1997) (“Although the [United States

Court of Appeals for the] Fourth Circuit has not addressed this

issue, the other courts to do so are unanimous in holding that

Congress did not intend to create a private cause of action by

enacting the FTC A[ct].”), aff’d, No. 97-1521, 155 F.3d 559 (table),

1998 WL 390942 (4th Cir. June 22, 1998) (unpublished).                                 As the


       2
       Although the Complaint details specific profanity and slurs
allegedly directed at Plaintiff, repetition of those allegations
remains unnecessary for purposes of this opinion.

                                              -4-




       Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 4 of 9
Fourth Circuit has explained, “courts have declined to imply any

private right of action [in the FTC Act] and have relied upon the

regulatory scheme to police the industry.”           A & E Supply Co. v.

Nationwide Mut. Fire Ins. Co., 798 F.2d 669, 675 (4th Cir. 1986).

“Accordingly, an individual consumer or member of the public is not

able to bring a civil case against a person, partnership                   or

corporation alleging a violation of the [FTC] Act.”                Juste v.

McDonald Restaurant Corp., 3:15-CV-54, 2015 WL 3939669, *4 (N.D. W.

Va. June 26, 2015) (unpublished). Plaintiff therefore cannot pursue

his claims under the FTC Act.

     Nevertheless,    liberal    construction    permits     the   Court   to

determine, based upon the factual matter in the Complaint alleging

workplace   harassment     and   discrimination,      that    this   action

conceivably could fall under Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”).          See generally

Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997) (noting

“[t]he   policy   behind    affording    pro    se   plaintiffs      liberal

interpretation is that if they present sufficient facts, the court

may intuit the correct cause of action, even if it was imperfectly

pled”); Martin v. Gentile, 849 F.2d 863, 868 (4th Cir. 1988)

(explaining that courts must “construe [pro se complaints] liberally

to assert any and all legal claims that its factual allegations can

fairly be thought to support” (citing Haines v. Kerner, 404 U.S. 519




                                   -5-




     Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 5 of 9
(1972))).    Regardless, as explained below, the Complaint fails to

plead a viable Title VII claim.

     A    plaintiff   must   exhaust   his   administrative    remedies   by

bringing a charge with the Equal Employment Opportunity Commission

(the “EEOC”) before filing suit under Title VII.          Smith v. First

Union Nat’l Bank, 202 F.3d 234, 247 (4th Cir. 2000).          Moreover, the

plaintiff must file such charge “within one hundred and eighty days

after the alleged unlawful practice occurred.”        42 U.S.C. § 2000e-

5(e)(1).    “A plaintiff’s EEOC charge defines the scope of h[is]

subsequent right to institute a civil suit.” Smith, 202 F.3d at 247

(quoting Evans v. Technologies Applications and Serv. Co., 80 F.3d

954, 962–63 (4th Cir. 1996)).

     Here, Plaintiff did not include any EEOC materials, such as the

EEOC charge or right-to-sue letter, with his Complaint.                 (See

generally Docket Entry 2; Docket Entry 2-1.)            Without the EEOC

charge or, at least more detailed information about its contents

within his pleading, Plaintiff has not shown that he lodged any

charge with the EEOC and/or that the claims in the Complaint

“reasonably relate[] to [any such] EEOC charge,” Smith, 202 F.3d at

247-48.

     Further, it bears noting that Title VII provides a cause of

action only against employers, not supervisors or fellow employees.

See Lissau v. Southern Food Serv., Inc., 159 F.3d 177, 181 (4th Cir.

1998); Birkbeck v. Marvel Lighting Corp., 30 F.3d 507, 510-11 (4th


                                   -6-




     Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 6 of 9
Cir. 1994).    For this reason, even setting aside the administrative

exhaustion    issue,   Title   VII   claims    could   not   proceed   against

Defendants Javers Walker, Jr. or Shelly Jones, identified as his

fellow employees.      (See Docket Entry 2 at 2; see also Docket Entry

2-1 at 1-4.)      Additionally, the Complaint does not provide any

indication that Defendant Eagle Atlantic Financial Services served

as Plaintiff’s employer.        (See generally Docket Entry 2; Docket

Entry 2-1.)    Therefore, Title VII claims could not proceed against

Defendant Eagle Atlantic Financial Services.

         As a final matter, to the extent Plaintiff could pursue the

racial discrimination aspect of his claims under 42 U.S.C. § 1981,

he has filed this action in an improper venue.                Pursuant to 28

U.S.C. § 1391(b), a plaintiff may bring a civil action in:

     (1) a judicial district in which any defendant resides,
     if all defendants are residents of the State in which the
     district is located; (2) a judicial district in which a
     substantial part of the events or omissions giving rise
     to the claim occurred, or a substantial part of property
     that is the subject of the action is situated; or (3) if
     there is no district in which an action may otherwise be
     brought as provided in this section, any judicial
     district in which any defendant is subject to the court’s
     personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

     The Complaint indicates that Defendants reside outside the

Middle District of North Carolina.            (See Docket Entry 2 at 2-4)

(describing Defendants as either citizens of or incorporated under

laws of Utah or Georgia).      Therefore, Section 1391(b)(1) does not

apply.    As concerns Section 1391(b)(2), the Complaint alleges that

                                     -7-




     Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 7 of 9
a “substantial part of the events or omissions giving rise” to

Plaintiff’s claims occurred in Utah, Georgia, and California, but

nothing suggests       that   any of    the   relevant   acts   or    omissions

occurred in North Carolina.           (See Docket Entry 2 at 4; see also

Docket   Entry   2-1    at    1-4.)      Similarly,   given     the   apparent

availability of federal courts in Utah, Georgia, and/or California

as forums for these claims, as well as the absence of allegations

linking any Defendant to this District, Section 1391(b)(3) cannot

support venue here.

     “The district court of a district in which is filed a case

laying venue in the wrong division or district shall dismiss, or if

it be in the interest of justice, transfer such case to any

district or division in which it could have been brought.”                  28

U.S.C. § 1406(a).       Because Plaintiff does not face any immediate

statute of limitations issue regarding any Section 1981 claim and

he could select from among several potential proper venues, the

interests of justice do not call for transfer in lieu of dismissal

(without prejudice) of any such claim.

                                 CONCLUSION

     Plaintiff cannot bring a claim under the FTC Act, he has not

shown that he exhausted administrative remedies as required for a

claim under Title VII, and he cannot proceed in this District on

any claim under Section 1981.




                                       -8-




     Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 8 of 9
     IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave

to Proceed In Forma Pauperis (Docket Entry 1) is GRANTED FOR THE

LIMITED PURPOSE OF ALLOWING THE COURT TO CONSIDER A RECOMMENDATION

OF DISMISSAL.

     IT IS RECOMMENDED that this action be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) for failing to state a claim upon which

relief may be granted, without prejudice to Plaintiff filing a new

complaint in the proper forum setting out a viable claim under 42

U.S.C. § 1981.
                                  /s/ L. Patrick Auld
                                      L. Patrick Auld
                               United States Magistrate Judge

January 31, 2019




                                   -9-




     Case 1:18-cv-00760-TDS-LPA Document 6 Filed 01/31/19 Page 9 of 9
